DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-11 in the reply filed on 4 October 2022 is acknowledged.  The traversal is on the ground(s) that A) Groups I and II have the same or corresponding special technical feature B) a “Serious burden” does not exist and C) restriction requires paying duplicative fees.  This is not found persuasive because:
	In response to argument A above, test for a special technical feature is not germane to restriction practice under MPEP 800but rather on National Stage applications being examined under the unity of invention guidelines according to MPEP 823 and 1893.03(d). The argument is therefore moot with respect to Restriction Practice afforded the instant application since the instant application is not a national stage application filed under 35 U.S.C. 371.
	In response to argument B, burden is established according to MPEP 808.02 in which the separate groups are classified according to separate classification required different fields of search. The Examiner cited separate classifications for each group, in which Applicant does not challenge, thus the serious burden standard has been established. See MPEP 803 II.
	In response to argument C, there is not standard upon which fees are considered to examination purposes with respect to restriction. It is clearly established that “Two or more independent and distinct inventions may not be claimed in one national application,…” 37 C.F.R. 1.141. Thus, Applicant is not required to pay duplicative fees with respect to each invention claimed, rather fees associated with each potential examination of several different inventions. Applicant is further reminded that in the event that claims are found allowable, rejoinder may be possible.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2007/0224811 A1).
As to claim 1, Wang discloses an electrochemical deposition apparatus set (Title), comprising: 
	an electrochemical deposition device configured to form an electrochemical deposition film layer on an area to be coated of a substrate (Fig. 3 showing electroplating layer 7 [0024]-[0025] thus must inherently have an electrochemical deposition device); 
	an antioxidation treatment device located on a side of the electrochemical deposition device and configured to perform antioxidation treatment on the substrate formed with the electrochemical deposition film layer (“electroless plating unit” throughout Fig. 6 #s 16); and 
	a transmission device configured to carry the substrate and drive the substrate to move at least from the electrochemical deposition device to the antioxidation treatment device (#24/26 carrying the substrate to the antioxidation treatment which is inherently from the electrochemical deposition device since electrochemical deposition takes place before the antioxidation treatment).

As to claim 5, Wang discloses a first cleaning device (#14) located on a side of the antioxidation treatment device close to the electrochemical deposition device and configured to spray a first cleaning liquid toward the substrate formed with the electrochemical deposition film layer ([0115]); and wherein the transmission device is configured to drive the substrate to move from the electrochemical deposition device to the first cleaning device, and from the first cleaning device to the antioxidation treatment device ([0114]).

As to claims 2, 3, and 4, Wang further discloses 
	an tank (#200); 
	a first liquid collection tank (#302) having a first liquid inlet in communication with a supply device supplying an antioxidant solution (connection to 322), and a second liquid inlet in communication with a liquid outlet of the antioxidation tank (see arrow from 200 to 302); 
	a first filtering mechanism having a liquid inlet in communication with the liquid outlet of the first liquid collection tank, wherein the first filtering mechanism is configured to filter the received antioxidant solution (#305 note that they are in fluidic communication); and 
	a plurality of first sprayers arranged in the tank, the first sprayers being in communication with the liquid outlet of the first filtering mechanism, and configured to spray the filtered antioxidant solution toward the substrate formed with the electrochemical deposition film layer; 
	wherein the antioxidant solution chemically reacts with the electrochemical deposition film layer to form a protective layer on a surface of the electrochemical deposition film layer.
	As to the recitation of “antioxidation tank”, “pickling tank” are mere descriptive terms of the use of the tank, sprayers, filtering mechanisms or the like, and does not further limit their use. In other words, the device of Wang is structurally the same as that that is claimed, with the difference being drawn towards the liquid applied through the device. The liquid applied with each device as the claims are currently drafted amount to the material worked upon by the apparatus, i.e. liquid being sprayed, circulated, or the like, in accordance with MPEP 2115 thus not further limiting the structural characteristics of the claimed device since the difference is drawn towards the intended use of the structures. See MPEP 2114.

As to claim 6, Wang further discloses a second cleaning device (#18) and a drying device (#20); wherein the second cleaning device is located on a side of the antioxidation treatment device away from the first cleaning device (See Fig. 6), and is configured to spray a second cleaning liquid toward the substrate that has been subjected to the antioxidation treatment ([0115]); wherein the drying device is configured to dry the substrate that has been cleaned by the second cleaning liquid ([0161]) ; and wherein the transmission device is further configured to drive the substrate to move from the antioxidation treatment device to the second cleaning device and the drying device in sequence ([0177]).

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Minami et al (US 2014/0245954 A1).
As to claim 1, Minami discloses an electrochemical deposition apparatus set (Title), comprising: 
	an electrochemical deposition device configured to form an electrochemical deposition film layer on an area to be coated of a substrate (Figs. 1, 6 #34a [0048] ); 
	an antioxidation treatment device located on a side of the electrochemical deposition device and configured to perform antioxidation treatment on the substrate formed with the electrochemical deposition film layer (“electroless plating unit” throughout Fig. 1, 6 alternative 34a [0048]); and 
	a transmission device configured to carry the substrate and drive the substrate to move at least from the electrochemical deposition device to the antioxidation treatment device (generically #100)
	As to the recitation of “antioxidation treatment device”, the recitation is are mere descriptive terms of the use of the tank, sprayers, filtering mechanisms or the like, and does not further limit their use. In other words, the device of Minami with plural distinct plating devices that can be either electroplating devices or electroless plating devices, as cited above, is structurally the same as that that is claimed, with the difference being drawn towards the liquid applied through the device. The liquid applied with each device as the claims are currently drafted amount to the material worked upon by the apparatus, i.e. liquid being sprayed, circulated, or the like, in accordance with MPEP 2115 thus not further limiting the structural characteristics of the claimed device since the difference is drawn towards the intended use of the structures. See MPEP 2114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2014/0245954 A1) in view of Yokoyama et al (US 2015/0357213 A1).
As to claims 7 and 9, Minami discloses wherein the electrochemical deposition device and the antioxidation treatment device are arranged along a first direction (See Fig. 1); wherein the transmission device comprises:
	a bracket (#104), a grasping mechanism (#110), and a driving mechanism (#100 motor [0065]); the grasping mechanism is arranged on the bracket and configured to pick and place the substrate (see Fig. 6/7 [0066]); and the driving mechanism is connected to the bracket and configured to drive the bracket to move along the guide rails so as to drive the substrate to move at least from the electrochemical deposition device to the antioxidation treatment device ([0065] “The transporter 100 is configured to move the laterally-moving arm 104 horizontally…). 	Minami further discloses the limitations of instant claim 9 of a first upright portion (#s 142 or #s 130), a second upright portion (Other #s 142/130), and a lifting beam connected between the first upright portion and the second upright portion (#104);, and the grasping mechanism is arranged on the lifting beam (See Fig. 7).
	Minami fails to explicitly disclose wherein the guide rails are arranged on opposite sides of the electrochemical deposition device and extend along the first direction and the bracket is slidably arranged on the guide rails wherein the first upright portion and the second upright portion are respectively arranged on the guide rails on opposite sides of the electrochemical deposition device
	Yokoyama discloses using guide rails (#172) arranged on opposite sides of the processing tanks that extend along a direction (see Fig. 15) with upright portions (#s 171) which move the substrate holder up and down ([0124], [0125]) wherein the first upright portion and the second upright portion are respectively arranged on the guide rails on opposite sides of the electrochemical deposition device (See Fig 15).
	Minami and Yokoyama are of analogous art of transporting of substrates in a plating device.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was files to have used the guide rails coupled to the upright portions as taught by Yokoyama to provide the horizontal movement between plating cells in the apparatus of Minami because it provides a recognized structure providing horizontal movement which provides the expected result of conveying between different plating devices and allowing the substrate to be lowered into each plating device. See MPEP 2143 A and 2144.07.

As to claim 8, Minami further discloses wherein the transmission device further comprises a carrier configured to carry the substrate (#18); and wherein the grasping mechanism is configured to pick and place the carrier to realize the pick and place of the substrate ([0066]).

As to claim 10, Minami further discloses a feeding device (#26) and a loading device (#20); wherein the feeding device is configured to receive the substrate to be electrochemically deposited, turn the received substrate from a horizontal state to an upright state), and deliver the substrate to the loading device ([0108]); and wherein the loading device is located between the feeding device and the electrochemical deposition device, and configured to fix the substrate in the upright state onto the carrier ([0046]).

As to claim 11, Minami further discloses a storage rack located on a side of the electrochemical deposition device away from the antioxidation treatment device, and configured to store the carrier. (#30 [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795